Citation Nr: 1235974	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected left ankle disorder.  

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected left ankle disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on July 27, 2006, in Lincoln, Nebraska, before a member of the Board who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  Because of a technical difficulty, a transcript of the July 2006 is not associated with the Veteran's VA claims file.  

The Board subsequently remanded the case for further development in November 2009.  The Veteran's case has been returned to the Board for appellate review.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a videoconference hearing.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In a September 2012 letter from the Board, the Veteran was notified that the Board member who presided at the July 2006 hearing was no longer employed with the Board, and thus, he had the option to testify at a hearing in front of the another Board member who would decide his case.  38 C.F.R. § 20.707, 20.717 (2011).

Later that month, the Veteran indicated that he wished to present testimony at another hearing, sitting at the RO, before a Board member sitting in Washington, DC, conducted via videoconferencing equipment.  See a September 2012 statement from the Veteran.  Such a hearing has not been scheduled, and the Board observes that failure to afford the Veteran a hearing would amount to a denial of due process.  Therefore, the Veteran should be scheduled for a videoconference hearing.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

The RO/AMC should take appropriate steps in order to schedule the Veteran for a VA videoconference hearing with a Veterans Law Judge of the Board in accordance with his September 2012 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


